PER CURIAM.
Wilson appeals from the summary denial of his motion for post-conviction relief filed pursuant to Fla.R.Crim.P. 3.850. We vacate the sentence and remand for resen-tencing.
Wilson pleaded guilty to five counts of issuing worthless checks. A category six sentencing guidelines scoresheet was prepared indicating a recommended range of 12 to 17 years incarceration. The trial court sentenced Wilson to a 15-year total term of incarceration.
*1128Appellant’s 3.850 motion generally avers that the guidelines scoresheet erroneously scored 86 points for prior convictions. Appellant’s motion makes no effort to identify which of the prior convictions were erroneously included. We would therefore ordinarily affirm the denial of the motion based upon insufficiency of the motion.
However, there is an obvious computational error in the guidelines scoresheet which requires reversal of the sentences and a remand for resentencing.1 The category six scoresheet includes an assessment of 50 points for 10 prior category six convictions. But, according to the scoresheet, the total number of all prior felony convictions is eight, of which only seven could possibly be convictions for category six offenses.2 If, indeed, there were seven prior convictions for category six offenses, 35 points, not 50 points, would be assessable for prior convictions for category six offenses. This 15-point reduction in the total score would reduce the presumptive sentence by one cell. In view of this error, we vacate the sentence and remand for resen-tencing following recalculation of the scoresheet.
We find no error in the trial court’s summary denial of relief based on the other allegations in the motion.
ERVIN and NIMMONS, JJ., concur.
MILLS, J., specially concurs with written opinion.

. A copy of the guidelines scoresheet is attached to the order denying the 3.850 motion.


. Florida Rule of Criminal Procedure 3.701(d)(15) provides:
15. Categories 3, 5, and 6 contain an additional factor to he scored under the heading of Prior Record: Prior convictions for similar offenses. Prior convictions scored under this factor should be calculated in addition to the general prior record score. Scoring is limited to prior felony convictions included within the category.
Therefore, only prior felony convictions may be scored under this factor. The scoresheet in the instant case indicates a prior record of one first degree felony punishable by life, one second degree felony, six third degree felonies, and thirteen misdemeanors. Category six encompasses thefts, forgery, and fraud, none of which are first degree felonies punishable by life.